Citation Nr: 0637118	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
residuals of a right ankle sprain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1994 to November 
1996, and was then transferred to the Idaho Air National 
Guard.

This appeal is from an October 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2006 the veteran testified in Boise, Idaho, at a 
hearing by videoconference before the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals (Board).  A 
transcript is of record.

This claim is advanced on the Board's docket for good cause.

Evidence and testimony of record reasonably raises claims for 
secondary service connection.  The VA orthopedic clinic 
record of October 7, 2004, noted the veteran's report of left 
knee symptoms due to guarding his right ankle since an injury 
in March 2004.  In February 2006 hearing testimony, the 
veteran commented on left foot disability, apparently related 
to either his right ankle or to his left knee.  Establishment 
of entitlement to secondary service connection rests on 
different facts than establishment of entitlement to direct 
service connection.  The RO has not adjudicated any claim 
based on secondary service connection.  These matters are 
referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of a right ankle sprain is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

FINDINGS OF FACT

1.  VA denied service connection for residuals of a right 
ankle sprain and for a left knee disorder in March 2003, and 
notified the veteran of the decision and of his appellate 
rights by letter of April 2003.

2.  The veteran did not initiate an appeal from the March 
2003 rating decision during the year following the date of 
the April 2003 notice letter.

3.  Evidence pertaining to the right ankle claim secured 
since March 2003 was not previously of record, relates to an 
unestablished fact bears necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

4.  Evidence pertaining to the left knee claim secured since 
March 2003 was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim, but 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The March 2003 denials of service connection for 
residuals of a right ankle sprain and for a left knee 
disorder are final.  38 U.S.C.A. § 7105(b), (c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).

2.  Evidence of entitlement to service connection for 
residuals of a right ankle sprain secured since March 2003 is 
new and material, and VA must reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  Evidence of entitlement to service connection for a left 
knee disorder presented since March 2003 is not new and 
material, and VA may not reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied to reopen the claim referenced above in 
June 2004.  A VA letter of July 2004 afforded the veteran 
substantially all aspects of notice how to prosecute his 
claim mandated by law and regulation, 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), except notice of 
the potential rating and effective date elements of his 
claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  In 
light of the results in this decision, the failure to provide 
notice of the rating and effective date elements did not 
prejudice the veteran's ability to participate fully in 
prosecuting his claims.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  There is no prejudice to the right ankle claim from 
the omitted notice, because the notice is relevant in 
adjudications on the merits, which, with proper prior notice, 
will ensue pursuant to the remand ordered in this decision.  
There is no prejudice to the left knee claim, because this 
decision moots all aspects of adjudication of the merits.

The July 2004 letter presciently satisfied the unique 
requirements of section 5103(a) notice in claims to reopen as 
articulated in judicial precedent.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter informed the veteran of the 
prior final denial of each claim.  It notified him of the 
necessity to submit new and material evidence, providing a 
sufficient definition of "new and material."

The letter included a statement of the reason his claims were 
denied previously, but the statement had a patent omission, 
presumably by typographical error.  The letter stated, "Your 
claim was previously denied because there was no evidence of 
permanent disability related to the [sic].  Therefore, the 
evidence you submit must relate to this fact."  This 
omission of to what evidence of current disability must 
relate was harmless, because the veteran had demonstrated his 
actual knowledge of that evidence in his statement of June 
2004.  He clearly addressed the matter of continuity between 
ankle and knee injuries in service and current disability.  
The veteran's actual knowledge ameliorates the prejudice that 
otherwise would result from the omission in the July 2004 
letter.

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all evidence of which it had notice.  The 
veteran has not reported any source of information or 
evidence that VA required his authorization to obtain.  VA 
has not examined the veteran or obtained a medical opinion in 
connection with the application to reopen either claim.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  This decision 
ratifies withholding an examination of the left knee.  
Execution of the remand instruction in this will abrogate any 
prejudice resulting from the RO's failure to obtain an 
examination of the right ankle notwithstanding the RO de 
facto reopened the right ankle claim.

II.  Reopening Previously Denied Claims

VA denied the veteran's claims for service connection for 
residuals of a right ankle sprain and for a left knee 
disorder in April 2003.  An April 2003 VA letter notified the 
veteran of the decision and of his appellate rights and time 
to initiate an appeal.  When the veteran did not appeal 
within one year of the date of the letter notifying him of 
the decision, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2006); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since March 2003 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

A.  Right Ankle

In March 2003, VA considered the veteran's active-duty 
service medical records, post-active-service records from the 
Idaho Air National Guard, VA medical records predating March 
2003, and a March 2003 VA compensation examination.  The RO 
weighed the veteran's history of right ankle complaints 
against the VA compensation examiner's impression there was 
no current pathology of the right ankle and nothing about the 
right ankle to associate with the injury in service.  The RO 
concluded that the evidence showed a right ankle injury in 
service which had healed without residuals.

VA outpatient records secured since and post-dating March 
2003 are new.  38 C.F.R. § 3.156(a) (2006).  They include the 
veteran's reports of right ankle pain and recurrent sprains.  
An April 2004 outpatient record noted an injury a week 
before, with current findings of ecchymoses and swelling, and 
diminished range of motion of the right.  A VA orthopedic 
surgeon evaluated the veteran's right ankle in December 2004, 
finding instability both clinically and by MRI (magnetic 
resonance imaging).  Historically, he commented that the 
veteran had multiple sprains in service, "which were 
documented."  He commented of the current instability and 
other finding, "This represents the chronic outcome of 
multiple strains as documented in his service career," and, 
"[W]e are simply dealing with chronic lateral ligament 
instability suffered from his service[-]related sprains." 

The veteran testified in February 2006 that he had right 
ankle surgery in January 2005.  He argued, in essence, that 
the ankle disorder treated surgically in January 2005 
resulted from injuries in service, and not from the March 
2004 injury.  He averred that the VA orthopedic surgeon had 
reported an opinion of a nexus between current pathology and 
injury in service, and had done so after reviewing the 
veteran's medical records.

The VA outpatient records of April 2004 through January 2005 
provide the previously lacking evidence of current 
disability.  The December 2004 orthopedic surgeon's report 
provides the previously lacking evidence of a nexus between 
both elements missing from the evidence in March 2003.  
Together, this is new and material evidence that satisfies 
all elements of the definition.  Id.  With new and material 
evidence of record, VA must reopen and reconsider the claim.  
38 U.S.C.A. § 5108 (West 2002).

For reasons explained below, the evidence that creates a 
reasonable possibility of substantiating the claim is not 
sufficient to decide the claim.  The Board cannot reach final 
disposition now without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993), and hence must remand as 
to that issue.

B.  Left Knee

The evidence of record in March 2003 regarding the veteran's 
left knee claim was the same body of evidence of record in 
the right ankle claim, described above.  The RO denied the 
claim for lack of evidence of current disability or of any 
left knee pathology with continuity with service, or any 
other link to service.

Since March 2003, VA has secured VA outpatient treatment 
records from March 2003 to February 2006.  An October 2004 
physical therapy evaluation for treatment of the right ankle 
noted the veteran's report of a left knee injury in service.  
There was no mention of current left knee complaints.  A 
January 2006 outpatient orthopedic evaluation of the left 
knee for complaints of chronic left knee pain noted a history 
of some twisting injuries in the distant path.  The 
impression was chondromalacia of the left knee.  An MRI study 
was largely normal except for questionable mild lateral facet 
patellar cartilage thinning.  The veteran testified, in 
essence, that he had had continuous knee pain and symptoms 
since the onset of such pain and symptoms in service.

The veteran's testimony is not new evidence.  It is 
essentially redundant of assertions he has made since his 
initial claim for service connection for the left knee in 
November 2000.  Whereas it is not new, it cannot be new and 
material.  38 C.F.R. § 3.156(a) (2006).

The VA outpatient records post-dating March 2003 are new.  
Id.  The October 2004 physical therapy note is uninformative 
of either the current status of the veteran's knee or whether 
any current disorder is related to service.  It is not 
material to the veteran's claim in any sense.  Id.  The 
January and February records provide evidence of current 
disability that was lacking in March 2003, and thus are 
material evidence.  Taking that evidence in the context of 
all the evidence of record, nothing about it links current 
findings to service.  The January 2006 notation, "some 
twisting injuries in the distant past," does not on its face 
even identify that past as during active service.  The 
statement is so far from "relating to an unestablished fact 
necessary to substantiate the claim," Id., that it provides 
no "reasonable possibility of substantiating the claim."  
Id.  Consequently, it is not material evidence.  Id.

Because new and material evidence of entitlement to service 
connection for a left knee disorder has not been presented or 
secured, VA may not reopen the claim.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002).


ORDER

Whereas new and material evidence of entitlement to service 
connection for residuals of a right ankle sprain has been 
secured, the claim is reopened, and to that extent the appeal 
is granted.

Whereas new and material evidence of entitlement to service 
connection for a left knee disorder has not been presented or 
secured, the claim is denied.


REMAND

The RO reached the merits of the claim without explicitly 
finding new and material evidence.  The October 2004 rating 
decision gave greater weight to the evidence of discontinuity 
since service and the notation of injury in April 2004 with 
additional injuries in 2004, finding that current right ankle 
pathology is related to the 2004 injuries and it is not the 
result of injury incurred in service.

The December 2004 VA orthopedic surgeon's report is vague 
about the source of the historical information upon which he 
based his nexus opinion.  Although he correctly reported 
right ankle injuries were documented in service, his 
discussion creates considerable uncertainty whether his 
opinion was based on review of the records the veteran 
averred occurred in his hearing testimony, or of what records 
he reviewed.  The surgeon discussed current right ankle X-ray 
findings without mention of other documented history.  He did 
not mention similar X-ray findings in service then described 
as old, or the November 1993 pre-induction history of an 
ankle fracture prior to service, or the negative March 2003 
compensation examination, or even the May and September 2004 
VA outpatient reports of the veteran's complaints of ankle 
pain from a sprain two weeks ago.  Taken together, the Board 
cannot reach the merits of this claim without a medical 
examination and opinion from a physician who has reviewed the 
entire record and identified the record reviewed.  In 
addition, it could significantly bolster the veteran's case 
if the surgeon who wrote the December 2004 consultation 
report could corroborate the veteran's testimony with a 
statement identifying the record upon which he based his 
opinion that current pathology results from injuries 
sustained in service.

The veteran's service personnel records reveal Air National 
Guard service in Idaho and in California.  Medical records 
from Idaho ANG are of record.  Medical records from 
California ANG are not.  They could show continuity of 
symptomatology with right ankle injury during active service, 
and therefore should be obtained, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of how to 
prosecute his claim for service connection 
for residuals of a right ankle sprain, as 
required by law and regulation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This notice 
must include information about the rating and 
effective date elements of his claim.  
Dingess v. Nicholson, 19Vet. App. 473 (2006).

2.  Obtain any available medical records from 
the veteran's period of membership in the 
California Air National Guard beginning April 
29, 1997.

3.  If practicable, request S. Roser, M.D., 
to provide a statement identifying the 
medical records he reviewed in reaching his 
December 2004 medical opinion that the 
veteran's current right ankle pathology is 
related to right ankle injury in service.  
Specifically, inquire whether he reviewed the 
veteran's service medical records, March 2003 
compensation examination report, and post-
service VA treatment and radiology records 
including of 2004 prior to his December 2004 
evaluation.  Associate any statement obtained 
with the claims file.

4.  Schedule the veteran for a VA orthopedic 
examination to diagnose the veteran's current 
right ankle pathology and to report an 
opinion of its etiology.  Provide the 
examiner with the claims file.

*	The examiner is to review the service 
medical records, the March 2003 VA 
compensation examination report, and the 
VA outpatient records including the 
December 2004 orthopedic surgeon's 
evaluation, and note the review in the 
examination report.

*	Provide an opinion whether there is a 
less than, equal to, or greater than a 
50 percent probability that current 
findings result from injury in service 
or aggravation in service of an injury 
before service.

*	If it is the examiner's opinion that 
current pathology results from 
aggravation in service of a disease or 
injury that existed before service, the 
examiner is to identify the specific 
evidence that leads to that opinion and 
state the degree of certainty that 
current pathology is the result of an 
aggravation in service.

5.  Readjudicate the claim for service 
connection for residuals of a right ankle 
sprain.  If it remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


